Citation Nr: 0731878	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-26 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension, 
including as due to diabetes mellitus. 

3.  Entitlement to service connection for bladder disability. 

4.  Entitlement to service connection for disability 
manifested by acid reflux.  

5. Entitlement to a compensable disability evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1964 
to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a videoconference hearing at the RO in April 
2007.  The transcript is included in the record.  Additional 
VA medical records were submitted at the time of the hearing, 
along with signed statement waiving initial consideration of 
such evidence by the RO.   

In an April 2007 statement, the veteran stated claims for 
service connection for bilateral eye disability and loss of 
reproductive organ secondary to DM, and these matters are 
referred to the RO for appropriate action.  The issue of 
service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus (DM) requires insulin and 
dietary restrictions, but he has not been advised to regulate 
his activities.

2.  At the April 2007 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claims of service connection for bladder disability and 
disability manifested by acid reflux and an increased 
evaluation for bilateral hearing loss.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met for the claims of service 
connection for bladder disability and disability manifested 
by acid reflux and an increased evaluation for bilateral 
hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2004, November 2004, and July 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claims 
for service connection and for a higher evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the claim for an increased 
rating for DM and dismissal of other claims, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

DM

The veteran asserts that he is entitled to an initial 
disability evaluation in excess of 20 percent is warranted 
for his diabetes mellitus.  He testified to the undersigned 
that he has been experiencing fatigue after activities.  (T. 
4).  He indicated essentially that he loses energy performing 
tasks such as bending over and helping his wife around the 
house.  He has to sit down because he feels drained.  (T. 5).  

The RO granted service connection for diabetes mellitus in a 
February 2005 rating decision, assigning a 20 percent 
evaluation under Diagnostic Code (DC) 7913.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. § 
4.119, DC 7913. Complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Id.  Non-compensable 
complications are deemed part of the diabetic process.  Id.

In this case, the veteran does not meet all of the 
requirements for a higher evaluation.  First, VA clinic 
records, including a July 2006 VA examination report, show 
that the veteran takes insulin to control his diabetes.  
Second, the medical evidence reflects that he follows a 
restricted diet in an effort to manage his diabetes.  The 
July 2006 VA examination report noted that the veteran was 
instructed to follow a low salt, low fat and low carbohydrate 
diet.  Therefore, the Board finds that the veteran takes 
insulin and restricts his diet to manage his DM.

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added).

The record does not show that the veteran was prescribed or 
advised to avoid strenuous occupational and recreational 
activities because of his DM.  A July 2006 VA examination 
report specifically stated that the veteran has no activity 
restrictions.  A June 2005 VA examination report also found 
no activity restrictions.  VA and private treatment records 
fail to show any physical restrictions due to his DM.  In 
fact, a VA treatment record in February 2002 indicated that 
the veteran was advised to increase exercising to 40 minutes 
a day for five days a week at 10 to 20 minute intervals.  In 
addition, the veteran testified that no physician has yet 
told him to restrict his activities due to his diabetes.  (T. 
10).  Therefore, the third criterion has not been met for a 
40 percent disability rating at any time during the claims 
period.  38 C.F.R. § 4.119 (2007).  As such, the 
preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002)

Finally, the evidence does not reflect that the schedular 
criteria are inadequate to evaluate the veteran's DM.  In 
that regard, the Board does not find that record reflects 
that the veteran's DM has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards. 

The veteran testified that he was terminated from his last 
job after violating store policy for buying food while 
working the register.  (T. 3).  He stated that he purchased 
some food because his glucose levels were low.  (T. 3).  The 
veteran did not indicate that his DM prevented him from 
performing his work, but that the lack of available food in 
his person eventually led to his termination.  There is no 
indication from the veteran's testimony that his DM is so 
unusual as to markedly interfere with employment that 
rendered the schedular standards impracticable.  The Board 
recognizes that there are restrictions associated with DM; 
however, the veteran is receiving compensation under the 
appropriate diagnostic criteria.  There were no periods of 
extensive hospitalization due to service-connected disability 
reported in the record, or otherwise claimed by the veteran.  
In light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  At the April 2007 hearing before the undersigned, 
the veteran withdrew his service connection claims for 
bladder disability, disability manifested by acid reflux, and 
claim for increased evaluation for bilateral hearing loss.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of this issues.  Accordingly, the 
Board does not have jurisdiction to review these claims, 
which must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus (DM) is denied.

The appeals as to the claims for service connection for 
bladder disability, disability manifested by acid reflux, and 
increased evaluation for service-connected bilateral hearing 
loss are dismissed.


REMAND

Service medical records are negative for any findings related 
to hypertension.  The examination report at service discharge 
showed a blood pressure reading within normal limits and no 
indication of high blood pressure or hypertension was 
otherwise indicated.  Hypertension was also not shown on VA 
examination dated in December 1984.  

The earliest reference to hypertension in the record is found 
in the late 1990s.  Treatment records in 1998 note elevated 
blood pressure readings.  A June 1999 VA examination report 
where the physician indicated "possible hypertension" with 
follow-up needed.  Treatment records after 1999 note 
diagnosis of hypertension.    

The veteran was afforded a VA examination in July 2006.  The 
July 2006 VA examination report indicated that the veteran's 
hypertension is not aggravated by the veteran's DM as renal 
function is normal.  There was no indication as to whether DM 
was implicated in the onset of hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the examiner who conducted the July 
2006 examination and ask whether there is 
a 50 percent probability or greater that 
DM caused the veteran's hypertension.  The 
examiner should review the service medical 
records and other clinical records prior 
to making any determination.   

2.  Thereafter, the RO should review the 
claim of service connection for 
hypertension. If the claim is denied, the 
RO should issue an SSOC to the veteran, 
and he should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


